ORDER
A majority of the Judges of this Court in regular service have voted for rehearing of this case en banc. Sixth Circuit Rule 14 provides as follows:
*982The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.
Accordingly, it is ORDERED that the previous decision and judgment of this Court, 700 F.2d 298, is vacated, issuance of the mandate is stayed and this case is restored to the docket as a pending appeal. The Clerk will direct the parties concerning the filing of supplemental briefs.